 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9     SANDY G. SELF,

10                        Plaintiff,                     Case No. 1:17-cv-01107-SKO

11            v.                                         ORDER TO SHOW CAUSE WHY
                                                         SANCTIONS SHOULD NOT BE IMPOSED
12                                                       FOR FAILURE TO OBEY A COURT
       FCA US LLC,                                       ORDER
13
                      Defendant.
14     _____________________________________/

15

16          On January 9, 2019, the Court conducted a pretrial conference in this case. (Doc. 67.) On

17 January 10, 2019, the Court issued its Pretrial Order. (Doc. 68.) In that Order, the parties were

18 required to submit to the Clerk’s office four copies of pre-marked documentary trial exhibits by

19 February 4, 2019. (See id. at 14.) The Order further instructed that “[j]oint exhibits should be

20 marked starting with ‘J-1,’ continuing with ‘J-2,” ‘J-3,’ ‘J-4,’ etc.; Plaintiff’s exhibits should be

21 marked starting with ‘P-201,’ continuing with ‘P-202,’ ‘P-203,’ ‘P-204,’ etc.; and Defendant’s

22 exhibits should be marked starting with ‘D-501,’ continuing with ‘D-502,’ ‘D-503,’ ‘D-504,’ etc.”

23 (See id. at 14 n.2.)

24          The parties have unquestionably failed to comply with these directives. Defendant has

25 submitted no exhibits. The parties’ joint exhibits, of which only one copy was received, are not

26 marked according to the scheme set forth in the Order and are instead improperly commingled
27 with Plaintiff’s exhibits. The sole copy of Plaintiff’s exhibits received by the Court demonstrates

28 that they are similarly not marked as ordered and include numerous documents not included on the
 1 Final Exhibit List filed January 30, 2019. (See Doc. 76.)

 2          As the Pretrial Order makes clear, no exhibit other than those listed in the final exhibit list
 3 may be admitted at trial unless they satisfy the stringent conditions set forth therein. (Doc. 68 at

 4 14.) Instead of providing copies of the documents listed in Plaintiff’s Final Exhibit List as ordered,

 5 it appears that Plaintiff has proffered to the Court copies of exhibits that were identified in a prior

 6 exhibit list. (See Doc. 59.) This prior exhibit list, identifying over 300 exhibits, was expressly

 7 rejected by the Court, thereby demonstrating a lack of trial preparation and an unwillingness to

 8 abide by Court orders. (See Doc. 60.)

 9          This action is set for trial on February 11, 2019, at 8:30 a.m. The Court has previously
10 advised that, given its heavy caseload, it is “unable to devote inordinate time and resources

11 supervising the parties to ensure they are complying with the Local Rules and this Court’s orders.”

12 (See id.) The parties have seemingly learned nothing from this admonition.

13          Accordingly, the parties are hereby ORDERED to show cause in writing by 12:00 p.m.
14 tomorrow, February 6, 2019, why sanctions should not be imposed, including but not limited

15 to the exclusion of exhibits, due to their failure to follow the Court’s Pretrial Order issued

16 on January 10, 2019. The parties may discharge this Order to Show Cause by complying with

17 the directives set forth in the Pretrial Order, as specified above, by no later than 12:00 p.m.

18 February 6, 2019.

19
     IT IS SO ORDERED.
20

21 Dated:      February 5, 2019                                    /s/   Sheila K. Oberto              .
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28

                                                       2
